DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.Claims 1, 3, 7-11, and 15-20 are presented as currently amended claims.
Claims 2, 4-6, and 12-14 are presented as original claims.
No claims are newly presented.
No claims are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part, “. . . predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle, determining a second route for the first vehicle to clear the path based on the respective first routes, generating second display data comprising the respective first routes and the second route . . . and sending, by the access point device the second display data to the first vehicle to facilitate an augmented reality display of the second vehicle, the first display data, and the second display data via a display screen of the first vehicle” The instant application’s specification at ¶ 65 does not describe “. . .  predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle, determining a second route for the first vehicle to clear the path based on the respective first routes . . . and sending, by the access point device the second display data to the first vehicle to facilitate an augmented reality display of the second vehicle . . .  the second display data via a display screen of the first vehicle“ in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The most pertinent portion of the specification, ¶ 65, describes “Edge node 1 can send current and/or predicted location information of each of the other vehicles, to vehicle A, so that driver of vehicle A can view the image on the windshield to identify which vehicles correspond to which locations.” Therefore, Applicant’s claim set filed June 16, 2020 does not support previous possession of the claimed invention. Claims 8 and 15 are rejected using parallel logic. Claims 2-7, 9-14, and 16-20 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 recites ”. . . receiving, by the access point device, second location data representative of a second location of a second vehicle and a predicted location of the second vehicle . . predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle; determining a second route for the first vehicle to clear the path based on the respective first routes, generating” which is unclear. For the purposes of the prior art rejection below these phrases have been interpreted as if written ”. . . receiving, by the access point device, second location data representative of a second location of a second vehicle and a predicted future location of the second vehicle . . predicting respective first routes for third vehicles to clear a path comprising the predicted future location for the second vehicle; determining a second route for the first vehicle wherein the second route is unobstructed by said predicted first routes . . .” Claims 8 and 15 are rejected with parallel logic. Claims 2-7, 9-14, and 16-20 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20210266715 A1) (hereinafter Uchiyama) in view of Breed (US 20140210644 A1) in view of Chase et al. (US 20180335781 A1) (hereinafter Chase). As regards the individual claims:
Regarding claim 1, Uchiyama teaches a method comprising:
receiving, by an access point device comprising a processor (Uchiyama: ¶ 101; [communications occur] between a vehicle 11-41 and each of vehicles 11-42 to 11-44, communication L81, L82 including Uu links by an interface between the vehicles 11, which are terminals, are formed via the base station 31.) (Uchiyama: Fig. 003; [scenario st2 from Fig. 3])

    PNG
    media_image1.png
    230
    437
    media_image1.png
    Greyscale

first location data representative of a first location of a first vehicle; receiving, by the access point device, second location data representative of a second location of a second vehicle (Uchiyama: ¶ 199; terminal information acquisition unit 212 controls the communication unit 103 to acquire another terminal information transmitted from another terminal such as the vehicle 11, which is another car, and the RSU 12, as the another terminal information, and cause the another terminal information storage) (Uchiyama: ¶ 117; vehicle 11-91 transmits its own position information to other vehicles 11-92 to 11-n, and acquires the position information of the other vehicles 11-92 to 11-n and the RSUs 12-1 to 12-m.) (Uchiyama: Fig. 019; [showing server at access point receiving positional data])

    PNG
    media_image2.png
    551
    515
    media_image2.png
    Greyscale

and a predicted location of the second vehicle (Uchiyama: ¶ 259; position prediction unit 222 predicts the information of the relationship of the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal.) (Uchiyama: ¶ 198; terminal information transmission unit 221 controls the communication unit 103 to transmit the own terminal position information stored in the own terminal position information storage unit 215 and the information of the supported communication methods to another terminal.)
Uchiyama does not explicitly teach:
receiving, by the access point device from a user equipment, display data representative of a display to be associated with the second vehicle, wherein the user equipment is located within the second vehicle, wherein the second vehicle is an emergency vehicle; however, Breed does teach:
receiving, by the access point device from a user equipment, display data representative of a display to be associated with the second vehicle, wherein the user equipment is located within the second vehicle, wherein the second vehicle is an emergency vehicle (Breed: ¶ 022; a first communications system arranged on the first vehicle and coupled to the data generating system and configured to wirelessly communicate the surface condition information to an off-vehicle location, the surface condition information being communicated from the first vehicle being associated with the determined position of the first vehicle) (Breed: ¶ 073; A display could be provided for generating and displaying warning messages which is visible to the driver and/or passengers of the vehicle.) (Breed: ¶ 087; has the added benefit that emergency vehicles can make themselves known to all vehicles in their vicinity and all such vehicles can then take appropriate action to allow passage of the emergency vehicle.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Breed base devices are similar wireless methods for informing a vehicle of potential road status information; however, Breed ‘s method has been improved by warning the driver if the road status information if appropriately nearby. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Breed known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Breed further teaches:
in response to receiving the second location data and based on a first distance between the access point device and the first vehicle being determined to be less than a first threshold distance, and a second distance between the access point device and the second vehicle being determined to be less than a second threshold distance (Breed: ¶ 073; processor 250 analyzes the transmissions 252. Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle [further] the initial analysis may be any position-based filtering, location-based filtering, and/or motion-based filtering. Other analyses could be whether any transmissions are from particular transmitters which might be dedicated to the transmission of road conditions data, traffic data, map data and the like. Once the processor 250 ascertains a particular transmission from a transmitter of interest (for operation of the vehicle, or for any other pre-determined purpose), it extracts the information coded in the transmission, but preferably does not extract information coded in transmission from transmitters which are not of interest, e.g., those from transmitters situated at a location outside of the pre-determined area.) (Breed: ¶ 074; extraction of information from radio frequency wave transmission may be limited based on a threshold determination (a filter of sorts) as to whether the transmission is of potential interest, e.g., to the operation of the vehicle based on its position, location and/or motion)
Neither Uchiyama nor Breed explicitly teach:
predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle; however, Chase does teach:
predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle; (Chase: ¶ 049; Police, Fire, and other emergency vehicles equipped with BBIS beacons 120 would not only have the ability to notify oncoming traffic of any abnormal blockage, construction, reduced travel lanes, or other activity on a roadway, or of any stopped police, fire or other emergency vehicles on the side of a roadway (as a “conventional” V2V system might function), but it would also be uniquely capable of providing approaching autonomous vehicles 110 with speed limit and directional positional guidance instructions so that operation of those vehicles, and indeed rerouted of vehicles as appropriate, could be adjusted)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Chase base devices are similar wireless methods for informing a vehicle of potential road status information; however, Chase‘s method has been improved by allowing an autonomous vehicle to independent response to the road condition information. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chase known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Chase further teaches:
predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle, (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to alter speed, routes and preferences well in advance of hitting traffic or requiring last second adjustments. This approach can also alleviate congestion and allow emergency vehicles access to an accident or emergency situation, as necessary.)
determining a second route for the first vehicle to clear the path based on the respective first routes, (Chase: ¶ 049; Police, Fire, and other emergency vehicles equipped with BBIS beacons 120 would not only have the ability to notify oncoming traffic of any abnormal blockage, construction, reduced travel lanes, or other activity on a roadway, or of any stopped police, fire or other emergency vehicles on the side of a roadway (as a “conventional” V2V system might function), but it would also be uniquely capable of providing approaching autonomous vehicles 110 with speed limit and directional positional guidance instructions so that operation of those vehicles, and indeed rerouted of vehicles as appropriate, could be adjusted)
Uchiyama further teaches:
generating second display data comprising the respective first routes and the second route and sending, by the access point device, the second location data , the first display data, and the second display data to the first vehicle to facilitate (Uchiyama: ¶ 214; the position prediction unit 222 predicts the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal.) (Uchiyama: ¶ 198; terminal information transmission unit 221 controls the communication unit 103 to transmit the own terminal position information stored in the own terminal position information storage unit 215 and the information of the supported communication methods to another terminal.)
an augmented reality display of the second vehicle (Uchiyama: Fig. 21; [showing augmented reality display) (Uchiyama: ¶ 136; an apparatus that displays visual information in the field of view of the driver such as a head-up display, a transmissive display, an apparatus having an augmented reality (AR) display function.)

    PNG
    media_image3.png
    390
    516
    media_image3.png
    Greyscale

And Chase further teaches:
the first display data, and the second display data via a display screen of the first vehicle (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to . . . allow emergency vehicles access to an accident or emergency situation, as necessary.)
Chase does not explicitly teach:
and in response to determining that the first vehicle is not following the second route within a defined amount of time, facilitating, by the access point device, a maneuver of the first vehicle to avoid the predicted location; however, Chase does teach:
A wireless network that receives positional data for nearby vehicles and uses that positional data to maintain a map of vehicles, and in response to an emergency, provides calculated routes to clear a path for an ambulance to access the area of concern by sending a prioritized commands to the vehicles (Chase: ¶ 034; transmitted information and “procedural commands” may be coded with one of numerous actionable “priority levels”, which range from suggested actions to mandatory explicit direct vehicle commanding. At the lowest priority levels, the “procedural commands” consist of identifying the situation) (Chase: ¶ 039; [At higher levels t]here would be no action ambiguity whatsoever on the part of any other BBIS-equipped vehicle 110 in that all the complex sensory and logic requirements would be superseded by the mere receipt of a simple identification message such as “school bus actively loading/unloading-passing NOT allowed”, as well as a high-priority “stop” command if a school bus were stopped with its flashing lights on. This command would override any normal AV movement protocols) (Chase: ¶ 035; a typical unequivocal command would be for the autonomous vehicle 110 to immediately halt any further forward motion, and modify the vehicle's guidance to add new waypoints, which would automatically re-route the vehicle 110 away from and around the danger.) (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to . . . allow emergency vehicles access to an accident or emergency situation, as necessary.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Chase teaches the limitation because it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art. (In re Venner, 120 USPQ 192). In the instant case, Chase discloses the claimed invention except for automatically increasing vehicle control level by the use of a defined amount of time, but It would have been an obvious matter of design choice to use an automated time limit to determine non-compliance in lieu of a manually setting a priority based on the situation. Since applicant has not disclosed that a time limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a manually set message priorities in lieu of an escalating control set by a an automated time limit expiring, the variation would be obvious to one of ordinary skill in the art.
Regarding claim 2, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 1. Chase further teaches:
further comprising: receiving, by the access point device, vehicle identification number data representative of a vehicle identification number of the second vehicle (Chase: ¶ 050; police vehicles could be equipped with special BBIS implementation that would request each BBIS-equipped vehicle 110 to transmit its VIN, which would automatically be matched against a listed of wanted vehicles.) (Chase: ¶ 027; a BBIS beacon 120A may be stationary and positioned along a roadway on a stationary support, generally designated as reference numeral 112, such that a signal transmitted by such a stationary BBIS beacon 120A can be received by a passing BBIS-equipped vehicle 110. The BBIS-vehicle 110 can also transmit contextual travel information via its BBIS beacon 120 to the stationary BBIS beacon 120A, which information can be used to assess traffic conditions and the like to thereafter adjust contextual travel information and alerts sent to other BBIS-equipped vehicles.) (Chase: Fig. 1B; [showing the use of an access point for transmitting and receiving])

    PNG
    media_image4.png
    528
    485
    media_image4.png
    Greyscale

Regarding claim 3, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 2. Chase further teaches:
further comprising: in response to receiving the vehicle identification number data, sending, by the access point device, the vehicle identification number to the first vehicle (Chase: ¶ 050; police vehicles could be equipped with special BBIS implementation that would request each BBIS-equipped vehicle 110 to transmit its VIN, which would automatically be matched against a listed of wanted vehicles.) (Chase: ¶ 027; a BBIS beacon 120A may be stationary and positioned along a roadway on a stationary support, generally designated as reference numeral 112, such that a signal transmitted by such a stationary BBIS beacon 120A can be received by a passing BBIS-equipped vehicle 110. The BBIS-vehicle 110 can also transmit contextual travel information via its BBIS beacon 120 to the stationary BBIS beacon 120A, which information can be used to assess traffic conditions and the like to thereafter adjust contextual travel information and alerts sent to other BBIS-equipped vehicles.)
Regarding claim 4, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 1. Chase further teaches:
further comprising: receiving, by the access point device, vehicle license plate number data representative of a vehicle license plate number of the second vehicle (Chase: ¶ 050; police vehicles could be equipped with special BBIS implementation that would request each BBIS-equipped vehicle 110 to transmit its VIN, which would automatically be matched against a listed of wanted vehicles.)  (Chase: ¶ 027; a BBIS beacon 120A may be stationary and positioned along a roadway on a stationary support, generally designated as reference numeral 112, such that a signal transmitted by such a stationary BBIS beacon 120A can be received by a passing BBIS-equipped vehicle 110. The BBIS-vehicle 110 can also transmit contextual travel information via its BBIS beacon 120 to the stationary BBIS beacon 120A, which information can be used to assess traffic conditions and the like to thereafter adjust contextual travel information and alerts sent to other BBIS-equipped vehicles.)
Regarding claim 5, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 4. Chase further teaches:
further comprising: in response to receiving the vehicle license plate number data, comparing, by the access point device, the vehicle license plate number data to vehicle license plate numbers obtained via a data store (Chase: ¶ 050; police vehicles could be equipped with special BBIS implementation that would request each BBIS-equipped vehicle 110 to transmit its VIN, which would automatically be matched against a listed of wanted vehicles.) (Chase: ¶ 027; a BBIS beacon 120A may be stationary and positioned along a roadway on a stationary support, generally designated as reference numeral 112, such that a signal transmitted by such a stationary BBIS beacon 120A can be received by a passing BBIS-equipped vehicle 110. The BBIS-vehicle 110 can also transmit contextual travel information via its BBIS beacon 120 to the stationary BBIS beacon 120A, which information can be used to assess traffic conditions and the like to thereafter adjust contextual travel information and alerts sent to other BBIS-equipped vehicles.)
Regarding claim 6, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 1. Chase further teaches:
further comprising: in response to a condition associated with the comparing being determined to have been satisfied, flagging, by the access point device, the vehicle license plate number data as being associated with a vehicle of interest, resulting in flag data (Chase: ¶ 050; police vehicles could be equipped with special BBIS implementation that would request each BBIS-equipped vehicle 110 to transmit its VIN, which would automatically be matched against a listed of wanted vehicles.) (Chase: ¶ 027; a BBIS beacon 120A may be stationary and positioned along a roadway on a stationary support, generally designated as reference numeral 112, such that a signal transmitted by such a stationary BBIS beacon 120A can be received by a passing BBIS-equipped vehicle 110. The BBIS-vehicle 110 can also transmit contextual travel information via its BBIS beacon 120 to the stationary BBIS beacon 120A, which information can be used to assess traffic conditions and the like to thereafter adjust contextual travel information and alerts sent to other BBIS-equipped vehicles.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Breed in view of Chase in view of Bostick et al. (US 20160203641 A1) (hereinafter Bostick). As regards the individual claims:
Regarding claim 7, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 6. None explicitly teach:
further comprising: sending, by the access point device, the flag data to the first vehicle to facilitate an augmented reality display of the second vehicle and the flag data; however, Bostick does teach:
further comprising: sending, by the access point device, the flag data to the first vehicle to facilitate an augmented reality display
and the flag data (Bostick: ¶ 058; amber alert data may be streamed or piped to the AR device comprising a nature of the alert (amber alert, missing person) and visual appearance attributes of a target object of the alert (black Cadillac Escalade, license plate “RUSH2112”, etc.).).
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Bostick’s base inventions use automated wireless technologies to improving a driver’s situational knowledge; however, Bostick‘s device has been improved by alerting the driver of a vehicle subject to a police search. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Bostick known improvement to Uchiyama’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
And Chase further teaches:
of the second vehicle the first display data, the second display data (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to alter speed, routes and preferences well in advance of hitting traffic or requiring last second adjustments. This approach can also alleviate congestion and allow emergency vehicles access to an accident or emergency situation, as necessary.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Breed. As regards the individual claims:
Regarding claim 8, Uchiyama teaches:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (Uchiyama: Clm. 018; A program causing a computer to function as: a position prediction unit that predicts a position of an own terminal having a communication function; an information acquisition unit that acquires geographic information around the position of the own terminal predicted by the position prediction unit; and a communication control unit that controls communication between the own terminal and another terminal having the communication function other than the own terminal on a basis of the geographic information)
Uchiyama does not explicitly teach:
receiving first vehicle data representative of a first vehicle; receiving second vehicle data representative of a second vehicle, wherein the second vehicle data comprises a current location of the second vehicle, wherein the second vehicle is an ambulance; however, Breed does teach:
receiving first vehicle data representative of a first vehicle; receiving second vehicle data representative of a second vehicle, wherein the second vehicle data comprises a current location of the second vehicle, wherein the second vehicle is an ambulance (Breed: ¶ 022; a first communications system arranged on the first vehicle and coupled to the data generating system and configured to wirelessly communicate the surface condition information to an off-vehicle location, the surface condition information being communicated from the first vehicle being associated with the determined position of the first vehicle) (Breed: ¶ 073; A display could be provided for generating and displaying warning messages which is visible to the driver and/or passengers of the vehicle.) (Breed: ¶ 087; has the added benefit that emergency vehicles can make themselves known to all vehicles in their vicinity and all such vehicles can then take appropriate action to allow passage of the emergency vehicle.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Breed base devices are similar wireless methods for informing a vehicle of potential road status information; however, Breed ‘s method has been improved by specifically accounting for emergency vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Breed known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Breed further teaches:
receiving first display data, representative of a display to be associated with the second vehicle, from a user equipment located within the second vehicle (Breed: ¶ 022; a first communications system arranged on the first vehicle and coupled to the data generating system and configured to wirelessly communicate the surface condition information to an off-vehicle location, the surface condition information being communicated from the first vehicle being associated with the determined position of the first vehicle, for example, at the first vehicle or at the off-vehicle location, and a second communications system arranged on a second vehicle and configured to wirelessly receive the surface condition information from the off-vehicle location based on location of the second vehicle.) (Breed: ¶ 073; A display could be provided for generating and displaying warning messages which is visible to the driver and/or passengers of the vehicle.).
and in response to a first condition being determined to be present with respect to a first distance between the first vehicle and the network equipment, and a second condition being determined to be present with respect to a second distance between the second vehicle and the network equipment, wherein the first condition and the second condition is a same condition, (Breed: ¶ 073; processor 250 analyzes the transmissions 252. Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle [further] the initial analysis may be any position-based filtering, location-based filtering, and/or motion-based filtering. Other analyses could be whether any transmissions are from particular transmitters which might be dedicated to the transmission of road conditions data, traffic data, map data and the like. Once the processor 250 ascertains a particular transmission from a transmitter of interest (for operation of the vehicle, or for any other pre-determined purpose), it extracts the information coded in the transmission, but preferably does not extract information coded in transmission from transmitters which are not of interest, e.g., those from transmitters situated at a location outside of the pre-determined area.) (Breed: ¶ 074; extraction of information from radio frequency wave transmission may be limited based on a threshold determination (a filter of sorts) as to whether the transmission is of potential interest, e.g., to the operation of the vehicle based on its position, location and/or motion)
forecasting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle; however, Chase does teach:
forecasting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to alter speed, routes and preferences well in advance of hitting traffic or requiring last second adjustments. This approach can also alleviate congestion and allow emergency vehicles access to an accident or emergency situation, as necessary.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Chase base devices are similar wireless methods for informing a vehicle of potential road status information; however, Chase‘s method has been improved by allowing an autonomous vehicle to independent response to the road condition information. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chase known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Chase further teaches:
determining a second route for the first vehicle to clear the path based on the respective first routes (Chase: ¶ 049; Police, Fire, and other emergency vehicles equipped with BBIS beacons 120 would not only have the ability to notify oncoming traffic of any abnormal blockage, construction, reduced travel lanes, or other activity on a roadway, or of any stopped police, fire or other emergency vehicles on the side of a roadway (as a “conventional” V2V system might function), but it would also be uniquely capable of providing approaching autonomous vehicles 110 with speed limit and directional positional guidance instructions so that operation of those vehicles, and indeed rerouted of vehicles as appropriate, could be adjusted)
Uchiyama further teaches:
generating second display data comprising the respective first routes and the second route, (Uchiyama: ¶ 259; position prediction unit 222 predicts the information of the relationship of the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal.) (Chase: ¶ 036; approach can also alleviate congestion and allow emergency vehicles access to an accident)
Breed further teaches:
and sending the second vehicle data the first display data, and the second display data to the first vehicle (Breed: ¶ 133; There is no limit to the types of information that can be exchanged between vehicles or between vehicles and infrastructure-based stations . . . an authorized agent can place the transmitting sign near the affected section of roadway which would transmit information using the noise communication technique to all oncoming vehicles within a 1 km range, for example)
to facilitate an augmented reality display  (Uchiyama: Fig. 21; [showing augmented reality display) (Uchiyama: ¶ 136; an apparatus that displays visual information in the field of view of the driver such as a head-up display, a transmissive display, an apparatus having an augmented reality (AR) display function.)
of the second vehicle , the first display data, and the second display data via a display screen of the first vehicle (Uchiyama: ¶ 136; an apparatus that displays visual information in the field of view of the driver such as a head-up display, a transmissive display, an apparatus having an augmented reality (AR) display function.) (Uchiyama: ¶ 259; position prediction unit 222 predicts the information of the relationship of the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Breed in view of Vassilovski et al. (US 20200342760 A1) (hereinafter Vassilovski). As regards the individual claim:
Regarding claim 9, as detailed above, Uchiyama as modified by Breed teaches the invention as detailed with respect to claim 8. However, neither explicitly teach:
wherein the second vehicle data comprises vehicle type data representative of the second vehicle being an autonomous vehicle; however, Vassilovski does teach: 
wherein the second vehicle data comprises vehicle type data indicating that the second vehicle being an autonomous vehicle (Vassilovski: ¶ 071; Data element (DE) Types may include autonomous driver and non-autonomous driver,).
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Vassilovski base devices are similar wireless methods for informing a vehicle of potential road status information; however, Vassilovski‘s method has been improved by explicitly considering if nearby vehicles are capable of autonomous operation. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Vassilovski’s known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Breed in view of Vassilovski in view of Chase. As regards the individual claim:
Regarding claim 10, as detailed above, Uchiyama as modified by Breed as modified by Vassilovski teaches the invention as detailed with respect to claim 9. However, none explicitly teach:
wherein the second vehicle data further comprises route data representative of a third route to be taken by the autonomous vehicle; however, Chase does teach:
wherein the second vehicle data further comprises route data representative of a third route to be taken by the autonomous vehicle (Chase: ¶ 036; beacons 120A [can] instruct BBIS-equipped vehicles 110 take a route that would be best suited for the volume and types of traffic, and not just the shortest or quickest route (which might not be available or desirable for independent reasons) [for example] a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.)) (Chase: ¶ 035; At the highest priority levels, the messages are explicit commands to the autonomous vehicle 110 to immediately and unequivocally take an action without further review or modification.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Chase base devices are similar wireless methods for informing a vehicle of potential road status information; however, Chase‘s method has been improved by allowing an autonomous vehicle to act upon learned information automatically. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chase known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Regarding claim 11, as detailed above, Uchiyama as modified by Breed as modified by Vassilovski as modified by Chase teaches the invention as detailed with respect to claim 10. Chase further teaches:
wherein the operations further comprise: sending the route data to the second vehicle to facilitate the autonomous vehicle traversing the third route (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle)(Chase: ¶ 035; At the highest priority levels, the messages are explicit commands to the autonomous vehicle 110 to immediately and unequivocally take an action without further review or modification.)
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Breed in view of Vassilovski in view of He et al. (US 20200380257 A1) (hereinafter He). As regards the individual claim:
Regarding claim 12, as detailed above, Uchiyama as modified by Breed as modified by Vassilovski teaches the invention as detailed with respect to claim 9. However, none explicitly teach:
wherein the operations further comprise: based on near field communication connectivity data, associating a mobile device with the autonomous vehicle, wherein the mobile device is determined to belong to a passenger of the autonomous vehicle.; however, He does teach:
wherein the operations further comprise: based on near field communication connectivity data, associating a mobile device with the autonomous vehicle, wherein the mobile device is determined to belong to a passenger of the autonomous vehicle (He: ¶ 058; RFID tag 210 may be radio-frequency identification tag(s) which may respectively communicate with vehicle communication program 208 and provide vehicle information [including] vehicle identification number, where communication program 208 may have the ability to determine information about the vehicle, such as the make and model of the vehicle. The RFID communicators 212 may communicate with communication program 208 to send messages, receive messages, and identify any vehicles in the vicinity based on the RFID tag 210.).
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and He’s base devices are similar methods for informing a driver of potential road status information; however, He’s method has been improved by identification via a near field communication method. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied He known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In the instant case, a person of ordinary skill in the art would recognize RFID as a form of near field communications.
Regarding claim 13, as detailed above, Uchiyama as modified by Breed as modified by Vassilovski as modified by He teaches the invention as detailed with respect to claim 12. He further teaches:
wherein the operations further comprise: in response to the associating, receiving communication data representative of a communication for which the passenger has specified an intent to communicate to the first vehicle (He: ¶ 056; electronic device 202 may be an ECU, . . . a smartphone, or any programmable electronic device capable of receiving at least inputs and communicating) (He: ¶ 057; vehicle communication program 208 may have the ability to send and receive messages concerning safety, environment, road, and driving condition [other modules can] send and receive messages with electronic device 202) (He: ¶ 085; [for example, a vehicle] occupant would like to purchase certain make and mode of vehicle and the contact information will be electronically transmitted to this occupant to a mobile device.)
Regarding claim 14, as detailed above, Uchiyama as modified by Breed as modified by Vassilovski as modified by He teaches the invention as detailed with respect to claim 13. He further teaches:
wherein the operations further comprise: in response to receiving the communication data, sending the communication data to the first vehicle (He: ¶ 085; [a vehicle] occupant would like to purchase certain make and mode of vehicle and the contact information will be electronically transmitted to this occupant to a mobile device. In another related example, the identifying and labeling 308 the object 304 on the layout 306 of the object 304 based on a live search of an on-line database 218 includes displaying an augmented image either inside or outside the autonomous vehicle 300, 400 including an identifying labeling 308 on the object 304 so that the occupant can visualize the object 304 and confirm or deny its identity.) (He: Fig. 1A; [showing message information from SUV being associated with the passenger of the vehicle on AR display])

    PNG
    media_image5.png
    404
    280
    media_image5.png
    Greyscale

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Vassilovski in view of Breed in view of Chase. As regards the individual claim:
Regarding claim 15, Uchiyama teaches:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising: (Uchiyama: Clm. 018; A program causing a computer to function as: a position prediction unit that predicts a position of an own terminal having a communication function; an information acquisition unit that acquires geographic information around the position of the own terminal predicted by the position prediction unit; and a communication control unit that controls communication between the own terminal and another terminal having the communication function other than the own terminal on a basis of the geographic information)
Uchiyama does not explicitly teach:
receiving first vehicle information representative of a first vehicle operating as a non-autonomous vehicle; receiving autonomous vehicle information, representative of a second vehicle operating as an autonomous vehicle; however, Vassilovski does teach:
receiving first vehicle information representative of a first vehicle operating as a non-autonomous vehicle; receiving autonomous vehicle information, representative of a second vehicle operating as an autonomous vehicle (Vassilovski: ¶ 071; Data element (DE) Types may include autonomous driver and non-autonomous driver).
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Vassilovski base devices are similar wireless methods for informing a vehicle of potential road status information; however, Vassilovski‘s method has been improved by explicitly considering if nearby vehicles are capable of autonomous operation. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Vassilovski’s known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Uchiyama further teaches:
wherein the autonomous vehicle information comprises a current location of the second vehicle (Uchiyama: ¶ 199; terminal information acquisition unit 212 controls the communication unit 103 to acquire another terminal information transmitted from another terminal such as the vehicle 11, which is another car, and the RSU 12, as the another terminal information, and cause the another terminal information storage) (Uchiyama: ¶ 117; vehicle 11-91 transmits its own position information to other vehicles 11-92 to 11-n, and acquires the position information of the other vehicles 11-92 to 11-n and the RSUs 12-1 to 12-m.) (Uchiyama: Fig. 019; [showing server at access point receiving positional data])
and a predicted location of the second vehicle (Uchiyama: ¶ 259; position prediction unit 222 predicts the information of the relationship of the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal.)
Vassilovski further teaches:
and wherein the second vehicle is a police vehicle (Vassilovski: ¶ 142; This may include priority over other vehicles that would otherwise have greater priority than the ego vehicle, such as emergency vehicles (police, fire, ambulance, etc.))
However, neither Uchiyama nor Vassilovski explicitly teach:
receiving text data, representative of a text to be associated with the second vehicle, from a user equipment located within the second vehicle; however, Breed does teach:
receiving text data, representative of a text to be associated with the second vehicle, from a user equipment located within the second vehicle (Breed: ¶ 022; a first communications system arranged on the first vehicle and coupled to the data generating system and configured to wirelessly communicate the surface condition information to an off-vehicle location, the surface condition information being communicated from the first vehicle being associated with the determined position of the first vehicle) (Breed: ¶ 073; A display could be provided for generating and displaying warning messages which is visible to the driver and/or passengers of the vehicle.) (Breed: ¶ 087; has the added benefit that emergency vehicles can make themselves known to all vehicles in their vicinity and all such vehicles can then take appropriate action to allow passage of the emergency vehicle.) (Breed: ¶ 053; information being displayed on the display can be [inter alia] selected by the vehicle operator and/or it can include warning or other emergency messages provided by the vehicle subsystems or from communication with other vehicles or the infrastructure. An emergency message that the road has been washed out ahead, for example, would be an example of such a message.)
in response to the first vehicle and the second vehicle being determined to be less than a threshold distance (Breed: ¶ 073; processor 250 analyzes the transmissions 252. Such analysis may include a determination as to whether any transmissions are from transmitters within a pre-determined area relative to the vehicle, whether any transmissions are from transmitters situated within a pre-determined distance from the vehicle [further] the initial analysis may be any position-based filtering, location-based filtering, and/or motion-based filtering. Other analyses could be whether any transmissions are from particular transmitters which might be dedicated to the transmission of road conditions data, traffic data, map data and the like. Once the processor 250 ascertains a particular transmission from a transmitter of interest (for operation of the vehicle, or for any other pre-determined purpose), it extracts the information coded in the transmission, but preferably does not extract information coded in transmission from transmitters which are not of interest, e.g., those from transmitters situated at a location outside of the pre-determined area.) (Breed: ¶ 074; extraction of information from radio frequency wave transmission may be limited based on a threshold determination (a filter of sorts) as to whether the transmission is of potential interest, e.g., to the operation of the vehicle based on its position, location and/or motion)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Breed base devices are similar wireless methods for informing a vehicle of potential road status information; however, Breed ‘s method has been improved by warning the driver if the road status information if appropriately nearby. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Breed known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
None of Uchiyama, Vassilovski or Breed explicitly teach:
predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle; however, Chase does teach:
predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle (Chase: ¶ 036; once a BBIS-equipped vehicle 110 has received instructions alerting the vehicle 110 of the spill (or other emergency situation) as well as appropriate commands (e.g., stop immediately; do not use Route X; take the following detour; etc.), that vehicle 110 can pass on contextual travel information to other nearby vehicles 110 such that important information can be relayed—vehicle to vehicle—for miles, allowing distant vehicles to alter speed, routes and preferences well in advance of hitting traffic or requiring last second adjustments. This approach can also alleviate congestion and allow emergency vehicles access to an accident or emergency situation, as necessary.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Chase base devices are similar wireless methods for informing a vehicle of potential road status information; however, Chase‘s method has been improved by allowing an autonomous vehicle to independent response to the road condition information. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chase known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
determining a second route for the first vehicle to clear the path based on the respective first routes(Chase: ¶ 049; Police, Fire, and other emergency vehicles equipped with BBIS beacons 120 would not only have the ability to notify oncoming traffic of any abnormal blockage, construction, reduced travel lanes, or other activity on a roadway, or of any stopped police, fire or other emergency vehicles on the side of a roadway (as a “conventional” V2V system might function), but it would also be uniquely capable of providing approaching autonomous vehicles 110 with speed limit and directional positional guidance instructions so that operation of those vehicles, and indeed rerouted of vehicles as appropriate, could be adjusted)
Uchiyama further teaches:
generating display data comprising the respective first routes and the second route, and sending the autonomous vehicle information, the text data, and the display data to the firstfirstfirstUchiyama: ¶ 214; the position prediction unit 222 predicts the current and future positions of the own terminal and another terminal as geographical information on the basis of the time-series own terminal position information stored in the own terminal position information storage unit 215, the time-series another terminal information stored in the another terminal information storage unit 213 (including position information and route information), and the route information of the own terminal) (Uchiyama: ¶ 198; terminal information transmission unit 221 controls the communication unit 103 to transmit the own terminal position information stored in the own terminal position information storage unit 215 and the information of the supported communication methods to another terminal) (Uchiyama: Fig. 21; [showing augmented reality display) (Uchiyama: ¶ 136; an apparatus that displays visual information in the field of view of the driver such as a head-up display, a transmissive display, an apparatus having an augmented reality (AR) display function.)
and the text (Breed: ¶ 053; information being displayed on the display can be [inter alia] selected by the vehicle operator and/or it can include warning or other emergency messages provided by the vehicle subsystems or from communication with other vehicles or the infrastructure. An emergency message that the road has been washed out ahead, for example, would be an example of such a message.)
and in response to the sending, facilitating a temporary override of the first vehicle to prevent the first vehicle from reaching the predicted location (Chase: ¶ 035; a typical unequivocal command would be for the autonomous vehicle 110 to immediately halt any further forward motion, and modify the vehicle's guidance to add new waypoints, which would automatically re-route the vehicle 110 away from and around the danger.).
Regarding claim 16, as detailed above, Uchiyama as modified by Vassilovski as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 15. Chase further teaches:
wherein the autonomous vehicle information comprises a driver instruction to be performed by a driver of the first vehicle (Chase: ¶ 034; the present invention additionally send out actual contextual travel information, and preferably “procedural commands”, to nearby autonomous vehicles [] in view of a detected situation. Such transmitted information and “procedural commands” may be coded with one of numerous actionable “priority levels”, which range from suggested actions to mandatory explicit direct vehicle commanding. At the lowest priority levels, the “procedural commands” consist of identifying the situation (e.g., traffic congestion ahead; disabled vehicle on right side of road) and recommended suggestions for the optimum response of the autonomous vehicle 110 given the contextual situation in which the vehicle 110 finds itself (e.g., slow speed; shift to left lane))
Regarding claim 17, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 1. While none of Uchiyama, Vassilovski, Breed or Chase does not explicitly teach:
wherein the operations further comprise: in response to a time condition, associated with the driver instruction not being performed, being determined to have been satisfied, sending override data to the first vehicle; Chase does teach:
sending non-autonomous vehicles prioritized driving adjustments based on real time conditions which can be implemented without driver response (Chase: ¶ 034-035; the present invention additionally send out actual contextual travel information, and preferably “procedural commands”, to nearby autonomous vehicles [] in view of a detected situation. Such transmitted information and “procedural commands” may be coded with one of numerous actionable “priority levels” [at the highest level] a typical unequivocal command would be for the autonomous vehicle 110 to immediately halt any further forward motion, and modify the vehicle's guidance to add new waypoints, which would automatically re-route the vehicle 110 away from and around the danger.).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Chase teaches the above limitation based on the logic that it increasing the priority for failure to respond to the driving direction would require giving sufficient time for a driver to respond and the system to measure the response of the driver.
Regarding claim 18, as detailed above, Uchiyama as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 17. Chase further teaches:
wherein the override data comprises an instruction to the first vehicle to temporarily initiate an autonomous function (Chase: ¶ 034-035; the present invention additionally send out actual contextual travel information, and preferably “procedural commands”, to nearby autonomous vehicles [] in view of a detected situation. Such transmitted information and “procedural commands” may be coded with one of numerous actionable “priority levels” [at the highest level] a typical unequivocal command would be for the autonomous vehicle 110 to immediately halt any further forward motion, and modify the vehicle's guidance to add new waypoints, which would automatically re-route the vehicle 110 away from and around the danger.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Vassilovski in view of Breed in view of Chase in view of Gandiga (US 20200056899 A1). As regards the individual claim:
Regarding claim 19, as detailed above, Uchiyama as modified by Vassilovski as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 15. None explicitly teach:
wherein the operations further comprise: based on global positioning system data, indicating respective locations of the user equipment and the second vehicle, associating the user equipment with the second vehicle, wherein the user equipment has been determined to belong to a passenger of the second vehicle; however, Gandiga does teach:
wherein the operations further comprise: based on global positioning system data, indicating respective locations of the user equipment and the second vehicle, associating the user equipment with the second vehicle, wherein the user equipment has been determined to belong to a passenger of the second vehicle (Gandiga: ¶ 056; at specified intervals [the] GPS device 212 can also send its GPS coordinates to cloud service[which] can associate the GPS coordinates of GPS device 212 with group 203.).
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and Gandiga’s base devices are similar methods for allowing multiple vehicles to share data for control; however, Gandiga’s method has been improved by allowing identification of a user in a vehicle through identification of a user device. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied He known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Vassilovski in view of Breed in view of Chase in view of He. As regards the individual claim:
Regarding claim 20, as detailed above, Uchiyama as modified by Vassilovski as modified by Breed as modified by Chase teaches the invention as detailed with respect to claim 15. None explicitly teach:
wherein the operations further comprise: in response to the associating, facilitating sending message data from the user equipment to the first vehicle to be displayed via the augmented reality display of the first vehicle; however, He does teach:
wherein the operations further comprise: in response to the associating, facilitating sending message data from the user equipment to the first vehicle to be displayed via the augmented reality display of the first vehicle (He: ¶ 056; electronic device 202 may be an ECU, . . . a smartphone, or any programmable electronic device capable of receiving at least inputs and communicating) (He: ¶ 057; vehicle communication program 208 may have the ability to send and receive messages concerning safety, environment, road, and driving condition [other modules can] send and receive messages with electronic device 202) (He: ¶ 085; [for example a vehicle] occupant would like to purchase certain make and mode of vehicle and the contact information will be electronically transmitted to this occupant to a mobile device.)
The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Uchiyama and He’s base devices are similar methods for informing a driver of potential road status information; however, He’s method has been improved by providing detailed information via an augmented reality screen. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied He known improvement to Uchiyama’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately.
Response to Arguments
Applicant's remarks filed May 31, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the previous rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 1, 8, and 15 pertaining to newly amended claims including “predicting respective first routes for third vehicles to clear a path comprising the predicted location for the second vehicle” and the narrowing the second vehicle type have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that claims 7, 9-14, and 16-20 are allowable because their respective independent claims 1, 8, and 15 are allowable. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are Bostick et al. (US 20160203641 A1) and Ahmad et al. (US 20180018869 A1) which disclose a method for providing notifications of image recognition analysis matches to streamed image data on augmented reality device displays and techniques pertaining to an autonomous police vehicle respectively.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663